500 Pa. 107 (1982)
454 A.2d 984
William OBDYKE, Appellant,
v.
HARLEYSVILLE INSURANCE COMPANY.
Supreme Court of Pennsylvania.
Argued October 27, 1982.
Decided December 30, 1982.
William Fedullo, Philadelphia, for appellant.
William D. March, Media, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY and McDERMOTT, JJ.

ORDER
PER CURIAM:
Order of the Superior Court affirmed. 299 Pa.Super. 298, 445 A.2d 763. See Davis v. Government Employees Ins. Co., 500 Pa. 84, 454 A.2d 973 (1982).
HUTCHINSON, J., did not participate in the consideration or decision of this case.
LARSEN, J., files a dissenting opinion in which FLAHERTY, J., joins.
LARSEN, Justice, dissenting.
For the reasons set forth in my dissenting opinion in Davis v. Government Employees Insurance Company, 500 Pa. 84, 454 A.2d 973 (1982), I dissent.
FLAHERTY, J., joins in this dissenting opinion.